TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00181-CR


                                  Jonathan Webb, Appellant

                                               v.

                                 The State of Texas, Appellee



               FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY,
       NO. D-1-DC-20-907007, THE HONORABLE KAREN SAGE, JUDGE PRESIDING


                           MEMORANDUM OPINION

              Appellant Jonathon Webb pleaded guilty to one count of the third-degree felony

offense of assault of a family/household member while having a previous conviction for assault

with family violence/household member. See Tex. Penal Code § 22.01(b)(2)(A). By order

signed August 4, 2020, his adjudication was ordered deferred under a plea agreement for a three-

year term of community supervision. The trial court denied a motion to revoke on July 13, 2021.

The State filed a motion to proceed with an adjudication of guilty on September 15, 2021. After

a hearing on March 1, 2022, the trial court found that Webb violated terms of his deferred-

adjudication community supervision, found him guilty of the offense, revoked his community

supervision, and assessed sentence at two years and six months in prison. He appeals.

              Appellant’s court-appointed attorney has filed a motion to withdraw as counsel

along with a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 81-82 (1988). Appellant’s counsel has certified to this Court that he sent copies of

the motion and brief to appellant, advised appellant of his right to examine the appellate record

and file a pro se response, and provided a motion to assist appellant in obtaining the record. See

Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); see also Anders, 386 U.S.

at 744.

               We have conducted an independent review of the record—including the record of

the plea and sentencing proceedings below and appellate counsel’s brief—and find no reversible

error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d

824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents no

arguably meritorious grounds for review and that the appeal is frivolous.

               We affirm the judgment and grant counsel’s motion to withdraw.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice


Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Do Not Publish

Filed: November 17, 2022